Citation Nr: 0713649	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
scars.

2.  Entitlement to service connection for scars on the chest.

3.  Entitlement to an initial compensable rating for service-
connected residuals of a cyst removal from the right cheek.  

4.  Entitlement to service connection for an upper arm scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  In a September 2003 rating decision, the RO granted 
service connection for the veteran's residuals of a cyst 
removal from the right cheek and assigned a noncompensable 
rating.  In an April 2004 rating decision, the RO denied 
service connection for a scar on the upper left arm, 
bilateral knee scars, and scars on the chest.  

In May 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the May 2005 personal hearing, the veteran stated that 
he was not claiming service connection for the scar on his 
upper left arm.  He was, however, claiming service connection 
for a scar on the lateral lower left arm.  See May 2005 
Transcript, p. 9.  Therefore, the claim for service 
connection for a lateral lower left arm scar is referred to 
the RO for appropriate action.

The issues of service connection for bilateral knee scars, 
scars on the chest, and entitlement to an initial 
noncompensable rating for service-connected residuals of a 
cyst removal from the right cheek are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the May 2005 personal hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
notified the Board that he was not claiming service 
connection for a scar on the upper left arm and requested 
that this claim be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his claim for 
service connection for a scar on the upper left arm and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement for service connection 
for a scar on the upper left arm is dismissed.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The veteran is service connected for residuals of a cyst 
removal from the right cheek.  In August 2004, Ricky D. 
Stariwat, P.A.-C. noted a slight decrease in muscle tone of 
the right orbicularis aureus that likely caused the deepening 
of the crease and pulling of the veteran's face on that side.  
In November 2004, Jennifer Wingate, M.D. stated that there 
was paresthesias on the distribution of V2 in a 5 x 2 cm wide 
area along the right nasolabial fold.  It is unclear whether 
these findings are attributable to the veteran's service-
connected residuals of a cyst removal of the right cheek.  
Accordingly, a VA examination and opinion are required on 
remand.

In addition, the veteran contends that he has scars located 
on his knees and chest that were incurred during service when 
he was caught in wire during an attack.  Service medical 
records show that in September 1970, the veteran was treated 
for multiple lacerations on both legs right above the knees 
caused by being caught in barb wire.  Although post-service 
medical records are silent as to whether the veteran has 
scars on his knees and chest, the veteran is competent to 
state his observation that he has scars.  Accordingly, a VA 
examination and opinion are also required on remand in order 
to determine whether the veteran's claimed scars are 
attributable to his in-service injury.

As the case must be remanded for the foregoing reasons, the 
veteran's most current VA treatment records should also be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's complete 
treatment records from the Alaska VA 
Healthcare System, dated since December 
2004.  

2.  Following the above development, 
schedule the veteran for an appropriate 
VA examination(s).  The claims file 
must be made available to the 
examiner(s), and the examiner(s) should 
indicate in the report whether or not 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.

The examiner is asked to identify and 
describe all residuals attributable to 
the veteran's service-connected cyst 
removal from the right cheek.

The examiner should describe in detail 
the cyst of the right cheek.  The 
examiner should note whether it is 
tender, superficial, unstable, poorly 
nourished, productive of repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar). 

The size (width and length) of the cyst 
should be measured, and any disfiguring 
characteristics of the cyst should be 
specifically noted.  

The examiner should state whether the 
cyst of the right cheek results in any 
limitation of function.

As noted above, the veteran has been 
shown to have decrease in muscle tone 
of the right orbicularis aureus and 
paresthesias on the distribution of V2 
in a 5 x 2 cm wide area along the right 
nasolabial fold.  The examiner asked to 
state whether any muscle or 
neurological impairment is a residual 
of the service-connected cyst of the 
right cheek or the in-service surgery 
in March and April 1970.  The examiner 
should discuss the severity of any 
muscle impairment and the extent of 
paralysis of any nerves involved.

Finally, the examiner is asked to state 
whether the veteran has scars on his 
knees and chest.  If so, the examiner 
should state whether it is at least as 
likely as not that any such scars had 
their onset during active service or 
are related to any in-service disease 
or injury, including the September 1970 
injury when the veteran was caught in 
barb wire.

It would be helpful if photographs of 
the affected area(s) were taken and 
associated with the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Then, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


